internal_revenue_service p o box cincinnati oh release number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil a name of organization b name of program c school d school z amount of scholarship dear we have considered your request for advance approval of your grant-making program under sec_4945 of the internal_revenue_code dated date a was created in as a testamentary_trust the trust applied for exemption in under sec_501 indicating that it operated a scholarship program and requesting foundation classification as a a supporting_organization because it meets the alternative responsiveness test for trusts exemption was granted with the requested foundation classification the pension_protection_act of eliminates the alternative responsiveness tests for trusts and the foundation cannot otherwise continue to qualify under sec_509 per the act on date the foundation submits a request for advance approval of its grant- making procedures since it is now classified as a private_foundation per the ppa of and does not otherwise continue to qualify under sec_509 the organization provides the necessary information regarding their program and advance approval is recommended our records indicate that a as of date was recognized as exempt from federal_income_tax under sec_501 of the code and that it is classified as a private_foundation as defined in sec_509 your letter indicates that a will operate a grant-making program which will be referred to for convenience as b b will provide for scholarships that will meet the requirements of sec_4945 to pursue studies on an undergraduate level at an accredited educational_institution the following section will describe the grant awards in b’s program scholarships awarded within the meaning of sec_4945 candidates are chosen from high school students attending c or d attend an accredited university or college will be eligible to apply excluding any family_member of any member of the selection committee or any other disqualified_person of a defined in code sec_4946 all students planning to as a expects to provide only undergraduate scholarship grants currently and in the near future terms the foundation plans to award a variable amount of scholarships dependent on income of a in recent history four scholarships per year each in the amount of z have been awarded it is probable adjustments will be made to scholarship amounts to reflect changes in the income of a scholarships will be available to students who have a financial need in the scholarship application students must provide details of family income federal tax returns and a description of other scholarships and grants received after consideration of financial need merit-based criteria community and school extracurricular activities and positive character- based qualifications are considered the selection committee is composed the principals of both c and d the superintendent of both c and d guidance counselors of both c and d and a trustee the majority have experience in the high school academic environment scholarships will be paid directly to the student’s educational_institution the educational_institution receives a letter from a instructing them to refund unearned portion of a scholarship if a recipient fails to meet any condition of the scholarship program the letter also instructs the educational_institution to notify the trustees if any term or condition of the scholarship program is not met a will retain information and documentation records of recipients of scholarships sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 a i1 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that iil its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and the foundation performed activities that the grants are intended to finance plans to obtain reports to determine whether the op pons t grantees based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable rom the gross_income of the recipients subject_to the limitations provided by sec_117 of the code ‘this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements
